Citation Nr: 1325246	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-44 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin condition of the hips and arms. 

2.  Entitlement to service connection for a forehead cyst, and residuals of a neck cyst.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from April 1987 to June 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in June 2008.  A statement of the case (SOC) was issued in October 2009 and a substantive appeal was received in November 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for skin disabilities to include a rash of his hips and arms, a cyst of his forehead, and residuals of a cyst removed from his neck.  Service treatment records show the Veteran had a cyst removed from the back of his neck in March 1990.  Reports of Medical History from November 1993 and 1996 listed the cyst removal as having occurred, but also noted that there was no current disability associate with the cyst removal.  A service treatment record from June 1990 revealed the Veteran was treated for a rash of his hips, described as patches appearing for one to two weeks at a time.  A July 2002 service treatment record noted the Veteran was previously treated for tinea versicolor of his hips, which also appeared on his arms.  Finally in February 2006, the Veteran was seen for a growth on his forehead, described as a small, hard cyst-like nodule with some edema.  The Veteran reported the cyst had been there for three months. 

Following separation from service, in October 2007, the Veteran underwent a VA examination in connection with his claims.  On examination, it was noted that a forehead cyst was diagnosed and treated during active duty service, but that there was no residuals observed.  Additionally, the examiner noted that the Veteran was treated several times unsuccessfully for a recurrent skin condition of his hips and arms during active service; however, there was no evidence of any rash on examination.  An addendum to the October 2007 examination noted that at that time of examination, the Veteran did not have a cyst on his neck, and that there was no scar or other pathology on his neck from a cyst condition.  

Although the October 2007 examination did not reveal a current skin disability, in a November 2009 statement, the Veteran indicated that he was currently being treated by a dermatologist for his skin conditions, to include cysts of the neck and forehead and a skin condition of the hips and arms.  There are no treatment records from a dermatologist contained in the claims file or in Virtual VA (VA's electronic storage database).  Therefore, it appears that there may be outstanding private treatment records, which may contain pertinent evidence that must be secured.  The Veteran also asked for another VA examination in connection with the flare-up of his skin problems.

The record also shows the Veteran sought post-service treatment at a VA medical center; however, the most recent record of treatment in either the claims file or on Virtual VA is dated in April 2008.  As VA medical records are constructively of record and must be obtained, the RO should obtain relevant VA treatment records from April 2008 to the present.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with the claims file updated records of any VA treatment the Veteran has received for the disabilities on appeal from April 2008 to the present.

2. The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for skin conditions, to include the dermatologist identified in the November 2009 statement, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.

3. After completion of the above to the extent possible, the Veteran should be scheduled for a VA skin examination to determine the etiology of any manifested skin disability(ies).  It is imperative that the claims file be made available to and be reviewed the examiner in connection with the examination.  The examiner should clearly report any skin disorders of the hips, arms, forehead, and neck as claimed by the Veteran.   The examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that any current skin disorders of the hips, arms, forehead, and neck are causally related to service? 

A detailed rationale (with appropriate discussion of the inservice skin symptomatology) should be furnished. 

4. Thereafter, the expanded record should be reviewed and the disabilities on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


